 STANT LITHOGRAPH, INC.7Stant Lithograph,Inc.andLocal 13, Amalgamated Lithographersof America.Case No. 5-CA-1676.April 5, 1961DECISION AND ORDEROn August 12, 1960, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in a certain unfair laborpractice and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thisproceeding, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions.As set forth in the Intermediate Report, Local 13, AmalgamatedLithographers of America, herein called the Lithographers, was cer-tified by the Board, on February 2, 1959, as collective-bargainingagent for Respondent's employees.Thereafter approximately 25meetings between these parties produced agreement on 10 out of 19clauses in the Lithographers' proposed contract.On December 15,1959, the Lithographers filed a charge against Respondent alleging,inter alia,a violation of Section 8(a) (5) of the Act.On January 28,1960, Respondent and the Lithographers signed a settlement agree-ment, which required Respondent to bargain in good faith with theLithographers.On January 29, 1960, the Regional Director of theBoard approved the settlement agreement.Thereafter negotiationmeetings of 2 hours each were held on February 17 and 23 and March1, 1960.A fourth meeting was scheduled for March 11, 1960. Theday before this scheduled meeting, the Respondent was informed byan employee that the Washington Printing Pressmen, Assistants andOffsetWorkers Union (Locals 351-42-530), herein called the Press-men, intended to file a petition for a representation election.OnMarch 11 the Respondent's attorney notified the Lithographers thatthe Respondent would not bargain further with the Lithographers.It is this refusal to bargain which led to the filing of the charge inthis case.Respondent contends that it was obligated under theMidwest Pip-ingdoctrine 1 to refrain from bargaining with the Lithographers afterit-was notified, on March 10, 1960, that the Pressmen intended to file'Midwest Piping A Supply Co., Inc,63 NLRB 1060.131 NLRB No. 3. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDa petition for a representation election.We find no merit in thiscontention.It is well settled that after an employer enters into a settlementagreement requiring it to bargain in good faith with a union the em-ployer is under an obligation to honor that agreement for a reasonabletime after its execution.2Here the Respondent met with the Lithog-raphers only three times and spent only 6 hours in negotiations withthe Lithographers between the date of the settlement agreement andRespondent's refusal to bargain further.The record shows that noimpasse was reached in these negotiations; in fact, as noted, the par-ties had scheduled another meeting for March 11, 1960.Under thesecircumstances, we find that, on that date, Respondent had not dis-charged its obligation under the settlement agreement to bargain fora reasonable time with the Lithographers.It is equally well settled that theMidwest Pipingdoctrine, as reaf-firmed inShea Chemical Corporation,3is applicable only where a realquestion concerning representation exists.Here, since Respondentwas still under an obligation to bargain with the Lithographers for areasonable time, the Pressmen's petition could not and did not raisea real question concerning representation.Accordingly, we find thatby refusing to bargain with the Lithographers on and after March 11,1960, the Respondent violated Section 8(a) (5) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Stant Litho-graph, Inc.,Washington, D.C., its officers, agents, successors, andassigns, shall :1.Cease and desist from refusing to recognize or to bargain collec-tivelywith Local 13, Amalgamated Lithographers of America, asthe exclusive representative of all its employees in the appropriateunit with respect to rates of pay, wages, hours of employment, orother conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Upon request, bargain collectively with Local 13, Amalgam-ated Lithographers of America, as the exclusive representative ofall the employees in the appropriate unit with respect to wages, ratesof pay, hours of employment, and other conditions of employment,and, if an understanding is reached, embody such understanding in asigned agreement.8Poole Foundry and Machine Company,95NLRB 34,enfd. 192 F 2d740 (C A. 4) ;Consolidated Textile Company,Inc. (Ella Division),106 NLRB 5808121 NLRB1027, 1029. STANT LITHOGRAPH, INC.9(b)Post at is plant in Washington, D.C., copies of the notice at-tached hereto marked "Appendix." 4 Copies of such notice, to be fur-nished by the Regional Director for the Fifth Region, shall, afterbeing dulysigned by the Respondent's authorized representatives, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted and including each of Respondent's bulletin boards.Reason-able steps shall be taken by the Respondent to insure that said noticeis notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Decision and Order, what stepsthe Respondent has taken to comply herewith.CHAIRMAN McCuLLOCH took no part in the consideration of theabove Decision and Order.a In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with Local 13,Amalgamated Lithographers of America, as the exclusive repre-sentative of all our employees in the bargaining unit described be-low with respect to rates of pay, wages, hours of employment, orother conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement. Theappropriate bargaining unit is :All lithographic production employees at our Washing-ton, D.C., plant, excluding all other employees, office clericalemployees, guards, professional employees, and supervisorsas defined in the Act.STANT LITHOGRAPH, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title),This notice must remain posted for 60 days from the date hereof,and-must not be altered,defaced, or covered by any other material. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed March 16, 1960, by Local 13, Amalgamated Lithographersof America, herein called- the Union, that Stant Lithograph, Inc., Washington, D.C.,herein called the Respondent, has been engaged in and is engaging in unfair laborpractices affecting commerce, as set forth and defined in the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act, the General Counsel of theNational Labor Relations Board, herein called the Board, by the Regional Directorfor the Fifth Region (Baltimore, Maryland), issued a complaint and notice ofhearing on May 3, 1960, pursuant to Section 10(b) of the Act and Section 102.15of the Board's Rules and Regulations, as amended, alleging that the Respondenthad engaged in and was engaging in unfair labor practices within the meaning ofSection 8(a) (1) and (5) and Section 2(6) and (7) of the Act.On May 20, 1960, the Respondent filed an answer denying in effect that it hadengaged in any of the unfair labor practices alleged averring an affirmative defense.In substance the complaint alleged that since February 10, 1959, the Union repre-sented a duly certified appropriate collective-bargaining unit of the Respondent'semployees and that the Respondent,sinceMarch 11, 1960,has refused to bargaincollectively with the Union as the exclusive representative of said appropriate unit,in violation of the Act, more particularly Section 8(a)(1) and (5) thereof.Pursuant to notice, a hearing was held before Louis Plost, the duly designatedTrial Examiner, on June 21, 1960; at Washington, D.C.At the hearing all parties were represented and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidence bearingon the issues, to argue orally on the record, and to file briefs and proposed findingsand conclusions.At the close of the hearing the Respondent moved to dismiss thecomplaint, ruling was reserved, and is disposed of by the final findings in this report.The General Counsel made an oral argument on the record, the Respondent indi-cated it would file a brief.A brief was received from the Respondent on July 25,1960.After the close of the hearing (July 13, 1960), the General Counsel moved tocorrect the transcript.The Respondent in writing notified the Trial Examiner thatitdid not oppose the motion.The motion is granted.The motion as submittedisattached to the file of exhibits in the transcript of the proceedings as Trial Ex-aminer's Exhibit No. 1.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent, Stant Lithograph, Inc., is, and has been, at all times materialherein, a corporation organized under and existing by virtue of the laws of theDistrict of Columbia, with its principal office and place of business in Washington,D.C., whereit isengaged in the business of lithographic printing.The Respondent,in the course and conduct of its business operations, as described above, during thepreceding 12-month period (a representative period), shipped products valued inexcess of $50,000 from its place of business directly to points located outside theDistrict of Columbia.H. THE LABOR ORGANIZATION INVOLVED 1Local 13,AmalgamatedLithographersof America, is a labor organization withinthe meaning of Section2(5) of the Actand admits employees of the Respondent tomembership.III.THE UNFAIR LABOR PRACTICESThe Refusal To Bargain1.The appropriate unit and the Union's representation thereinThe parties are in agreement that:All lithographic production employees at Respondent'sWashington,D.C.,plant, excluding all other employees, office clerical employees, guards, profes-' It appeared at the hearing that the Intervenor has no interest in the matter whichwould entitle it to be made a party. STANT LITHOGRAPH, INC.11sional employees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9,subsection(b), of the Act.It is not disputed that on February 2, 1959,the Regional Director for the Board'sFifth Region conducted a consent election among the Respondent's employees com-prising the above-described unit for the purpose of designating a bargaining repre-sentative and that on February 10, 1959, certified the Union as the duly designatedbargaining representative for said appropriate unit, the election and certificationbeing made in Case No. 5-RC-2660.The complaint alleges and the answer admits that a charge was filed by the UnionDecember 15, 1959(11months after its certification),asserting that the Respondentwas engaging in conduct violative of Section 8(a) (1) and(5) of the Act(Case No.5-CA-1647)and thereafter on January 28, 1960,the parties involved herein:Entered into a Settlement Agreement in settlement of the said charge filed bythe Union in said CaseNo. 5-CA-1647,one of the terms of which SettlementAgreement required the Respondent to bargain collectively upon request withtheUnion as the exclusive representative of all employees in the unit hereinabove described with respect to rates of pay, hours of employment or otherconditions of employment and if an understanding is reached,to embody suchunderstanding in a signed agreement.It is further admitted that on and after January 28,1960,the Union requested theRespondent to bargain with it as the exclusive representative of the herein describedappropriate unit and that:On or about March 11,1960,and at all times thereafter,down to and includingthe date of the issuance of this Complaint,Respondent did refuse and continuesto refuse to bargain collectively with the Union as the exclusive representativeof all the employees of Respondent in the unit described above.The Respondent'sabove-related conduct is alleged to be violative of Section8(a)(1) and(5) of the Act.Bernard Voitch,theUnion's president,testified that after the execution of theJanuary 28, 1960, settlement agreement 2 the parties met for negotiation,togetherwith a Federal mediator,on February 17 and 23 and March 1, 1960;that theUnion had requested and the Respondent had refused more frequent meetings;that during the course of these meetings the Union had presented its proposals, theRespondent had presented counterproposals,the parties having agreed on 10 of 19proposed sections of a contract by March 1;and that at the March 1 meetinganother session was agreed upon for March 8, 1960.However,the Respondent bytelegram changed the date to March 11,on which date Voitch was informed bythe Respondent'sattorney that the Respondent would not meet with the Union.He testified:I received a telephone call at approximately 9:05 in the morning from MissHelen Humphrey, who told me Mr. Stant was not going to meet with us that day.I askedher whynot, and she told me that Mr. Stant had told her someonewas goingto file a petition with the Labor Board that day,and, therefore, hewould net meet with us.I asked her at that point whether he actually was refusing to meet with usand she gave me an affirmative answer.Voitch further testified that the meeting set for March 11 was not held nor hasthere been any meeting held since then,although the Union made formal writtenrequest for such meetings.3There is no dispute that on March 15, 1960(4 days after the Respondent's finalrefusal to bargain with the Union),theWashington Printing Pressmen,Assistantsand Offset Workers Union,Locals 351,42, and 530, filed a petition for certificationof representatives for the same unit representedby theUnion.On April 21, theRegional Director for the Fifth Region dismissed the petition.On May 23 the Boardsustained the Regional Director's dismissal.The record discloses that on March 17, 1960,the Union,by letter,requested ameeting with the Respondent.(General Counsel Exhibit No. 5.)On March 23, the Respondent, by telegram informed the Union that it shouldcommunicate with the Respondent's attorney.(General Counsel'sExhibit No. 6 )'General Counsel's Exhibit No. 2General Counsel's Exhibits Nos. 5 and 7. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 23,the Union requested,by letterto the Respondent's attorney, thata meeting be held for "negotiation."(General Counsel'sExhibit No. 7.)On March 28,1960,the Respondent's attorney wrote the Union(General Coun-sel's Exhibit No. 8) :MARCH 28, 1960.Mr. BERNARD P. VOITH,Local 13,Amalgamated Lithographers of America,1003 K Street NW.,Washington 1, D.C.DEAR MR. VoITH: Mr. Stant of Stant Lithograph,Inc., has referred to meyour letter of March 17, 1960,requesting a further meeting with him.As youdoubtless know, on March 15, 1960,a petition was filed by the Wash-ington Printing Pressmen,Assistants&OffsetWorkers Union requesting theBoard to conduct an election among his employees.Since there appears toexist a question concerning the representation of his employees,Mr. Stant maynot, under the law, continue to negotiate with either union until a determina-tion of that question has been madeby theBoard.Accordingly,he will beunable to resume negotiations with you until that matter has been resolved.Verytruly yours,HELEN F. HUMPHREY.On May 2,the Union called the Respondent'sattention to the dismissal of thePressmen's petition.(General Counsel's Exhibit No. 9.)On May 3, the Respondent,by its attorney wrote the Union(General Counsel'sExhibit No. 10) :Mr. BERNARD P. VOITH,President,Local 13,AmalgamatedLithographers of America,1003 K Street NW.,Washington 1, D.C.Re Stant Lithograph, Inc.DEAR MR. VorrH: Nothwithstanding the fact that the Fifth Regional Officeof the National Labor Relations Board has dismissed the petition filed by thePrinting Pressmen'sUnion,Mr. Stant doubts that you presently represent amajority of his employees in an appropriate unit.Furthermore, the Printing Pressmen have served us with a copy of an appealfrom,dismissal of their petition which is still pending before the Board.Under the circumstances,Mr. Stant believes that it would serve no usefulpurpose and,indeed,be in violation of the law if he were to resume negotia-tions with your organization at this time.Very truly yours,(S)Helen F.Humphrey.HELEN F. HUMPHREY.2.The Respondent's contentionThe Respondent called no witnesses, however the answer avers:AND AS AN AFFIRMATIVE DEFENSE Respondent Stant furtherallegesthat on March 10, 1960 Respondent was advised by an employee that a sub-stantial number of his employees no longer wished to be represented by thecharging party and that they would file a petition promptly with the NationalLabor Relations Board requesting a new election to determine their wishes inregard to a bargaining representative, and that thereafter the employer wasinformed that a petition had been filed in Case No. 5-RC-3061 by the Wash-ington Printing Pressmen, Assistants and Offset Workers Union (Locals 351-42-530), which petition raised a bona fide question concerning the representa-tion of the employees of Respondent, and that at all times after March 10,1960 the Respondent had a bona fide doubt as to whether a majority of hisemployees in the unit alleged above were represented by the charging party.In a very interesting brief the Respondent argues the points raised in its answer.Of course neither the unsupported answer or the brief are evidenceThe Respond-ent sets uo a nremise from which it argues that because the complaint herein allegesan 8(a)(5) violation from and after March 11, 1960, and does not "reach back toinclude the period covered by ALA's [the Union's] prior charge which led to the STANT LITHOGRAPH, INC.13settlement agreement of December 28, 1959" the Regional Director has in fact dis-missed any charge of misconduct prior to March 11, 1960?The Trial Examiner permitted testimony as to the previous charge in Case No.5-CA-1647, aswell as the settlement agreement growing out of it, as "background."Moreover these matters are not in dispute, being admitted by the answer.5The TrialExaminer admits that his evaluation of the record is of course affectedby Case No. 5-CA-1647, the settlement agreement above referred to, and also bythe dateswhichare pertinent to a complete understanding of the record.The Respondent's brief argues that "for the purpose of this proceeding"itmustbe presumed that"the Respondent is innocent of any unfair labor practice prior toMarch 11, 1960";that there has been no proof of lack of good faith;and that it isnot shown the Respondent's doubt of the Union'smajority status was not entirelybona fide.CitingMidwest Piping(63 NLRB 1060)as ^a firm landmark,from which the Re-spondent feared to inanymanner depart, the brief then argues: "There is nothingin the record to warrant a conclusionthatthe Settlement Agreement extended or en-larged Respondent's statutory obligation by one iota."Of course this is merely stating the obvious.If,as the Respondent contends,the settlement agreement in CaseNo. 5-CA-1647 required bargaining "only to theextent and for the time necessary to remedy a prior refusal to bargain,"by citinggood but inappropriate law, the Respondent cannot escape the fact that only threemeetings took place from the execution of the settlement agreement until the Re-spondent's refusal to bargain because of its claimed good-faith doubt of the Union'smajority which claimed good-faith doubt continuedafterthe Regional Director dis-missed the petitionfiled bythe Union's rival andafterthe Director'sdismissal wasaffirmed by the Board.The General Counsel relies onPool Foundry& Supply Co.,Inc.,6which the TrialExaminer finds to be applicable herein.It has been well established that an employer cannot decide for itself whether aunion has lost its bargaining status as a certified bargaining representative, and sodeciding refuse to deal with it further, sincethatisa matter for determination bythe Board.?The Trial Examiner finds no merit in the Respondent's contention.ConclusionThe Trial Examiner finds, on the entire record, that by refusing to bargain withthe Union on and after March 11, 1960, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and (5) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent refused to bargain in violation of the Act, itwill be recommended that, upon request, the Respondent bargain collectively withthe Union, and, if an understanding is reached, that such understanding be embodiedin a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:4The right to "condone" is not attributed to the Regional Director by the Respondent.5 It should be pointed out that the settlement agreement specifically stated that theRespondent did not admit engaging In unfair labor practices.895 NLRB 34, enfd. 192 F. 2d 740 (C.A. 4), cert. denied 342 U.S. 9547N L R.B v. Sanson Hosiery Mills, Inc.,195 F. 2d 350 (C.A. 5). 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.TheRespondent,Stant Lithograph,Inc., is, and has been,at all times materialherein,engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 13, Amalgamated Lithographers of America,isa labor organizationwithin themeaning of Section2(5) of the Act.3.All lithographic productionemployees at the Respondent'sWashington, D.C.,plant,excluding all otheremployees, office clerical employees,guards, professionalemployees,and supervisorsas definedin the Act, constitute a unit appropriate forthe purposesof collectivebargainingwithin themeaningof Section 9(b) of the Act.4.The Union, Local 13, Amalgamated Lithographers of America,was, on March11, 1960,and, at all times since, has been,the exclusiverepresentative of all em-ployees in the aforesaid unit for the purposesof collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By refusing on andafterMarch 11, 1960,to bargaincollectively with the afore-said Unionas the exclusive representativeof the employees in the aforesaid appro-priate unit,the Respondent has engaged in and is engaging in an unfair labor prac-tice withinthe meaning of Section8(a) (5) of the Act.6.By the aforesaidunfair laborpracticethe Respondent is interferingwith, re-straining,and coercing its employees in the exerciseof the rightsguaranteed in Sec-tion 7 of theAct, and theRespondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section8 (a)( I) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]FontainebleauHotel Corporation d/b/a Hotel Fontainebleau,andHotel Employees Union,Local 255, Hotel&Restaurant.Employees&Bartenders InternationalUnion,AFL-CIO..Case No. 1f-CA-1544.April 6, 1961DECISION AND ORDEROn December 22, 1960, Trial Examiner Lloyd Buchanan issued his,Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair-labor practices and recommending that it cease and desist therefrom .and take certain affirmative action, as set forth in the copy of the.Intermediate Report attached hereto.Thereafter, the Respondent,filed exceptions to the Intermediate Report, together with a support-ing brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board.has delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed..The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in this1 The Respondent's request for oral argument is hereby denied as the record, including,the exceptions and the brief,adequately presents the issues and positions of the parties.131 NLRB No. 6.